DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 6/24/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-3 are currently pending.
4.	Claims 1-2 are amended.  

Response to Arguments
                                           Response: Claim Objections
5.    Examiner Response:
Applicant’s arguments, see page 12, filed 6/24/22, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claim 2 has been withdrawn. 

                                            Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“First of all, claim 1 is directed to a soft sensing method for difficult-to-measure
parameters in complex industrial processes, in which computer-implemented modeling is 
performed, sensors are fixed on surface of the shell of the ball mill to collect shell vibration 
signals and acoustic signals on the surface of the shell of the ball mill, and with the computer-
implemented modeling and the sensed signals on the surface of the shell of the ball mill, the mill 
load parameters for internal of the ball mill are predicted. Therefore, claim 1 is directed to a 
process, which is a statutory category.
In addition, although claim 1 recites some elements, which may be considered as
judicial exception for the Prong 1 of the eligibility test, claim 1 further recites additional 
elements, for example, the features including performing computer-implemented modeling, 
based on the SEN prediction model, for internal mill load parameters based on a high-
dimensional shell vibration spectrum of a ball mill; collecting shell vibration signals and acoustic 
signals on a surface of a shell of the ball mill, by sensors fixed on the surface of the shell of the 
ball mill; and obtaining, with the computer-implemented modeling, predictive mill load 
parameters for an internal of the ball mill, based on the shell vibration signals and acoustic 
signals of the ball mill.
In other words, by utilizing the method claimed in claim 1 of the present application, on 
the basis of the signals detected from the surface of the shell of the mill, namely, parameters on the external portion of the mill, together with the proposed SEN modeling, load parameters for an internal of the mill can be obtained.
Hence, the method claimed in claim 1 of the present application provides a technical
solution for measuring the parameters for internal portion of the mill, without modifying the internal structure of the mill and stopping the working of the mill.
“Claims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” (PTO §101 Memorandum). Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea) unless “the claim as a whole integrates the recited judicial exception into a practical application of that judicial exception.” 84 Fed. Reg. at 53. “Integration into a practical application” requires an additional element or a combination of
additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 84 Fed. Reg. at 53. MPEP § 2106.05(a) describes that “integration into a practical application” further includes consideration of whether the claims purport to provide “a technical solution to a technical problem.”
The applicant respectfully submits that the above identified features in claim 1 of the present application apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and therefore the claim 1 as a whole integrates the recited judicial exception into a practical application of the judicial exception.
To be specific, the claim 1 of the present application provides a technical solution
of detecting load parameters of internal of a working mill, only with the shell vibration signals and acoustic signals that are easy to be detected on the surface of the mill. Overload of the mill will lead to spitting materials of the mill, coarser granules of the mill outlet materials, blockages of the mill, and even suspension of the grinding process. Underload of the mill will cause the mill to smash incompletely, resulting in waste of energy, increased loss of the steel balls, and even a mill damage. Therefore, the mill internal load is a very important parameter. Accurate measurement of internal load parameters of the ball mill is closely related to the product quality, production efficiency and safety of the production process during the grinding process. With the
method of claim 1 of the present application, the overload and underload of the mill
can be avoided.
Therefore the elements of abstract idea as alleged in the Office Action is tied to
the practical application environment, and the integration into the practical application
resolves a technical problem and achieves technical effects.
Therefore, the applicant respectfully submits that claim 1 of the present application include additional elements that are sufficient to amount to significantly more than the judicial exception and is eligible; claims 2-3 dependent therefrom are eligible.” (Remarks: pages 13-15)

7.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that with the recent amendment to the claims, the claims are still not eligible under 35 U.S.C. 101.   The examiner notes that the limitations of claim 1 covers the performance of the limitation as a mathematical concept and mental process.  The recent amendment of “performing computer-implemented modeling, based on the SEN prediction model, for internal mill load parameters based on a high-dimensional shell vibration spectrum of a ball mill” amounts to extra-solution activity, where the modeling is performed based on the SEN prediction model being formed.  This limitation functions as a generic computer function, where modeling is performed based on the SEN prediction model.
Also, the recent amendment to claim 1 that states “collecting shell vibration signals and acoustic signals on a surface of a shell of the ball mill, by sensors fixed on the surface of the shell of the ball mill” and “obtaining, with the computer-implemented modeling, predictive mill load parameters for an internal of the ball mill, based on the shell vibration signals and acoustic signals of the ball mill” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
The applicant also argues that the method of claim 1 provides a technical solution for detecting and measuring the parameters for internal portion of the mill, without modifying the internal structure of the moll and stopping the working of the mill.  The examiner notes that the current claim language uses equations to ensemble submodels to form the SEN prediction model.  However, the parameters for an internal of the ball mill are obtained based on the shell vibration signals and acoustic signals that are collected on the surface of a shell of the ball mill.  The claim language doesn’t show where the parameters for the internal portion of the mill are being measured.  The claim language just states that the predictive mill load parameters are obtained, “obtaining, with the computer-implemented modeling, predictive mill load parameters for an internal of the ball mill, based on the shell vibration signals and acoustic signals of the ball mill”.
Further, with the recent amendment to the claim 1, the claim now recites the additional element of a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Regarding the amendment to claim 2, the examiner notes that the claim language that states “wherein a vibration acceleration sensor fixed on the surface of the shell of the ball mill is configured to collect data of different working conditions, and at least one of B, M and W is different therebetween, wherein B, M and W represent steel ball, material and water load, respectively” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
The applicant’s arguments are not persuasive.  The rejection of the current claims are shown below. 

Prior Art Rejection
8.	There’s no prior art rejection for the claims of the instant application.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation as a mathematical concept as well as in the mind or by pencil and paper.
Claim 1
Regarding step 1, claim 1 is directed towards a method which is eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “rewriting input data X of a soft sensing model as follows:

    PNG
    media_image1.png
    82
    226
    media_image1.png
    Greyscale

wherein N and P are the number and dimension of modelling samples,
respectively, that is, P is the number of high-dimensional features of the input data,
xP represents a pth input feature; accordingly, the difficult-to-measure parameters
are an output of the soft sensing model, expressed as 
    PNG
    media_image2.png
    28
    82
    media_image2.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “performing a modelling strategy for establishing 4 modules comprising a linear feature selection module based on correlation coefficients, a nonlinear feature selection module based on mutual information, a candidate submodel establishment module and an ensemble submodel selection and merging module”. The limitation does not state how the performing is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image3.png
    385
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    865
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    180
    554
    media_image5.png
    Greyscale
”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “calculating an absolute value of correlation coefficients of the high-dimensional features of the input data by taking a pth input feature 
    PNG
    media_image6.png
    32
    82
    media_image6.png
    Greyscale
as an example according to the following equation:

    PNG
    media_image7.png
    217
    537
    media_image7.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “determining the linear feature selection threshold 
    PNG
    media_image8.png
    28
    34
    media_image8.png
    Greyscale
, based on the jlinth linear feature selection coefficient 
    PNG
    media_image9.png
    28
    37
    media_image9.png
    Greyscale
, according to the following equation:

    PNG
    media_image10.png
    50
    159
    media_image10.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “

    PNG
    media_image11.png
    169
    548
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    202
    552
    media_image12.png
    Greyscale
”.  his limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “

    PNG
    media_image13.png
    108
    574
    media_image13.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “

    PNG
    media_image14.png
    129
    558
    media_image14.png
    Greyscale
”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “selecting variables when 
    PNG
    media_image15.png
    31
    44
    media_image15.png
    Greyscale
 as linear features selected based on the linear feature selection threshold 
    PNG
    media_image16.png
    31
    39
    media_image16.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “preforming the above steps on all input features to obtain a linear feature subset  
    PNG
    media_image17.png
    32
    48
    media_image17.png
    Greyscale
indicated as follows:

    PNG
    media_image18.png
    153
    537
    media_image18.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “and indicating a set of all Jlin linear feature subsets as 
    PNG
    media_image19.png
    39
    74
    media_image19.png
    Greyscale
”.  The limitation does not state how the indicating is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “calculating the mutual information of the high-dimensional features of the input data by taking the pth input feature 
    PNG
    media_image20.png
    32
    82
    media_image20.png
    Greyscale
 as an example according to the
following equation:

    PNG
    media_image21.png
    125
    552
    media_image21.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.

Claim 1 recites “

    PNG
    media_image22.png
    70
    553
    media_image22.png
    Greyscale
”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image23.png
    147
    561
    media_image23.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image24.png
    111
    536
    media_image24.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.


Claim 1 recites “
    PNG
    media_image25.png
    220
    556
    media_image25.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image26.png
    117
    567
    media_image26.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “selecting the input data by taking the pth input feature as an example based on the nonlinear feature selection threshold  
    PNG
    media_image27.png
    31
    48
    media_image27.png
    Greyscale
according to the following equation:

    PNG
    media_image28.png
    63
    232
    media_image28.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “selecting variables when 
    PNG
    media_image29.png
    32
    54
    media_image29.png
    Greyscale
as nonlinear features selected based on the nonlinear feature selection threshold 
    PNG
    media_image30.png
    36
    49
    media_image30.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “preforming the above steps on all input features to obtain a nonlinear feature subset  
    PNG
    media_image31.png
    26
    57
    media_image31.png
    Greyscale
 indicated as follows:

    PNG
    media_image32.png
    146
    545
    media_image32.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “and indicating a set of all Jnonlin nonlinear feature subsets as 
    PNG
    media_image33.png
    37
    97
    media_image33.png
    Greyscale
”.  The limitation does not state how the indicating is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image34.png
    132
    565
    media_image34.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image35.png
    108
    543
    media_image35.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image36.png
    129
    567
    media_image36.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.

Claim 1 recites “
    PNG
    media_image37.png
    100
    546
    media_image37.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “wherein the two above submodel subsets adopt the same linear features as inputs”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image38.png
    132
    560
    media_image38.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image39.png
    108
    553
    media_image39.png
    Greyscale
”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image40.png
    127
    579
    media_image40.png
    Greyscale
”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image41.png
    102
    550
    media_image41.png
    Greyscale
”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.


Claim 1 recites “wherein the two above submodel subsets adopt the same nonlinear features as inputs”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “
    PNG
    media_image42.png
    149
    554
    media_image42.png
    Greyscale
”. This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “selecting predictive outputs of Jsel ensemble submodels from predictive outputs of J candidate submodels using an optimization algorithm”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “and merging the predictive outputs of Jsel ensemble submodels to obtain an output of a final SEN prediction model according to a selected merging algorithm:

    PNG
    media_image43.png
    136
    549
    media_image43.png
    Greyscale
”.  This limitation does not state how the merging is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “to solve the above problem, first selecting the merging algorithm for predictive outputs of ensemble submodels”.  The limitation does not state how the selecting is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “then optimizing Jsel ensemble submodels using an optimization algorithm based on a root mean square error RMSE of minimizing the SEN model”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “and merging these ensemble submodels”.  The limitation does not state how the merging is being conducted.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.



Claim 1 recites “wherein the algorithm fSEN(*) for merging the predictive outputs of Jsel
ensemble submodels comprises the following 2 types:
a first type which calculates weighting coefficients”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Claim 1 recites “a second type which establishes a mapping relation between the ensemble submodels and the SEN model using linear and nonlinear regression modelling methods”.  This limitation covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of obtaining the correlation coefficients  
    PNG
    media_image44.png
    32
    48
    media_image44.png
    Greyscale
 of all input features by repeating the above calculation; and obtain different predictive outputs using different modelling algorithms; and obtain different predictive outputs using different modelling algorithms; finally obtaining the SEN prediction model with the ensemble size of Jsel; and that is, obtains SEN output according to the following equation:


    PNG
    media_image45.png
    128
    545
    media_image45.png
    Greyscale
 ;
collecting shell vibration signals and acoustic signals on a surface of a shell of the ball mill, by sensors fixed on the surface of the shell of the ball mill and obtaining, with the computer-implemented modeling, predictive mill load parameters for an internal of the ball mill, based on the shell vibration signals and acoustic signals of the ball mill” amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the limitation of claim 2 that states “performing computer-implemented modeling, based on the SEN prediction model, for internal mill load parameters based on a high-dimensional shell vibration spectrum of a ball mill” amounts to extra-solution activity, where the modeling is performed based on the SEN prediction model being formed.  This limitation functions as a generic computer function, where modeling is performed based on the SEN prediction model.
Further, claim 1 recites the additional element of a computer.  The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Regarding Step 2B, the limitations of obtaining the correlation coefficients  
    PNG
    media_image44.png
    32
    48
    media_image44.png
    Greyscale
 of all input features by repeating the above calculation; “and obtain different predictive outputs using different modelling algorithms; and obtain different predictive outputs using different modelling algorithms; finally obtaining the SEN prediction model with the ensemble size of Jsel; and that is, obtains SEN output according to the following equation:


    PNG
    media_image45.png
    128
    545
    media_image45.png
    Greyscale
 ;
collecting shell vibration signals and acoustic signals on a surface of a shell of the ball mill, by sensors fixed on the surface of the shell of the ball mill and obtaining, with the computer-implemented modeling, predictive mill load parameters for an internal of the ball mill, based on the shell vibration signals and acoustic signals of the ball mill also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, the claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. The additional element of the computer that
applies a judicial exception, such as an abstract idea, by use of conventional computer functions
does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a
general purpose computer that applies a judicial exception, such as an abstract idea, by use of
conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v.
Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI
Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or
software could be made patent-eligible by merely adding a generic computer to the claim was
superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Claim 2
Dependent claim 2 recites “wherein a vibration acceleration sensor fixed on the surface of the shell of the ball mill is configured to collect data of different working conditions, and at least one of B, M and W is different therebetween, wherein B, M and W represent steel ball, material and water load, respectively”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Claim 3
Dependent claim 3 recites “wherein the selection coefficients of linear and nonlinear features are set to 1 and 1.5, respectively”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-3 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147